Citation Nr: 0419184	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, claimed as a residual of radiation exposure.  

2.  Entitlement to service connection for a testicle 
disorder.  

3.  Entitlement to service connection for residuals of a 
fracture of the right foot.  

4.  Entitlement to service connection for residuals of a 
sciatic nerve injury.  

5.  Entitlement to service connection for residuals of a 
fracture of the second right toe.  

6.  Entitlement to service connection for disc disease, 
claimed as a residual of spinal anesthesia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to July 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO found that the veteran's 
previously denied claim of entitlement to service connection 
for an eye disorder due to radiation exposure had not been 
reopened by submission of new and material evidence.  The RO 
also denied entitlement to service connection for a testicle 
disorder, residuals of a fracture of the right foot, 
residuals of a fracture of the right second toe, residuals of 
a sciatic nerve injury, and disc disease claimed as a 
residual of spinal anesthesia.  

The veteran testified at a hearing before the Board in March 
2004 in connection with his appeal.  The undersigned informed 
him that after the hearing the record would be kept open for 
a period of 60 days to allow him time to submit certain items 
of additional evidence.  No evidence or further communication 
was received from the veteran thereafter.  

The Board notes that although the December 2002 rating 
decision denied the veteran's eye claim on the basis that no 
new and material evidence had been presented since a prior 
final denial in January 1996, the later statement of the case 
and supplemental statement of the case discussed the merits 
of the claim rather than the new and material evidence 
question.  The RO did not indicate that any subsequent review 
after December 2002 had resulted in a decision to reopen the 
claim.  

The question of whether a previously denied claim for service 
connection may be reopened is a jurisdictional matter that 
must be addressed before the merits of a claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue must always be considered, regardless of 
the action of the RO.  Id.  Accordingly, the Board will 
address the new and material evidence question before 
proceeding to the merits of the claim.  

Except for the issue of whether the eye claim has been 
reopened by new and material evidence, all matters on appeal 
are remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
eye disorder, including an eye disorder due to radiation 
exposure, when it issued an unappealed rating decision in 
January 1996.  

2.  Evidence submitted since the January 1996 rating decision 
is new; it is not cumulative or redundant of the evidence of 
record at the time of the prior final denial of the claim 
sought to be reopened; and by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
thereby raising a reasonable possibility of substantiating 
the claim.  




CONCLUSION OF LAW

Evidence received since the January 1996 rating decision 
wherein the RO denied entitlement to service connection for 
an eye disorder is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d), 20.1103 (66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

In the present case, the issues of entitlement to service 
connection for an eye disorder due to radiation exposure 
requires determinations as to whether the previously denied 
claim has been reopened by submission of new and material 
evidence.  The sufficiency of VCAA compliance as to the other 
issues before the Board will be discussed below under the 
remand heading.  

A letter furnished to the veteran in June 2002 satisfies the 
VCAA notice requirements as to the issue of entitlement to 
service connection for an eye disorder, including an eye 
disorder due to radiation exposure.  

With respect to the VA duty to assist, the regulations 
implementing the VCAA limit the duty to assist a claimant 
seeking to reopen a claim to procurement of Government 
records, including VA records, service department records, 
and records from other federal agencies.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  

To the extent that the duty to assist obligations as to the 
eye disorder claim remain unsatisfied, such deficiencies will 
be cured on remand as directed below.  Since the 
determinations herein as to reopening of the previously 
denied claim is favorable to the veteran, there is no 
possibility that consideration of the issue on appeal before 
adequate VCAA compliance has been obtained will result in 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2003).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 
(2003).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities, or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a) (2003).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Hickson v. West, 
12 Vet. App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

A RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective before August 29, 2001).  

As a result of recent amendments to 38 C.F.R. § 3.156, the 
standard for finding new and material evidence has changed.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (38 C.F.R. 
§ 3.156(a)).  This change in the law is applicable in this 
case because the veteran's claim was filed in January 2002, 
which was after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  

If not shown in service, service connection various 
presumptive diseases if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  


Materiality & Finality
Eye disorder due to radiation exposure

The veteran's original claim for service connection for an 
eye disorder due to radiation exposure was denied by the RO 
in January 1996, and the veteran was notified of the decision 
by a letter dated February 2, 1996.  In the absence of a 
timely appeal by the veteran, the denial was final with 
respect to the evidence then of record, and the claim can now 
be reopened only if new and material evidence is submitted.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).  
The question of whether a previously denied claim for service 
connection has been reopened by new and material evidence is 
a jurisdictional matter that must be addressed before the 
merits of the claim may be considered, regardless of the 
action of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a) that went into effect on August 29, 
2001.  

Since the veteran's request for reopening of his previously-
denied claim was received after August 29, 2001, the revised 
standard, as set forth above, is applicable in this case.  

The pertinent evidence which was of record at the time of the 
January 1996 rating decision was limited to information 
contained in the veteran's original service connection claim, 
which was received in November 1994.  The veteran reported 
therein that he had had eye problems since 1955, when he had 
been exposed to nuclear explosions in the Marshall Islands.  

Upon receipt of the veteran's November 1994 claim, the RO 
attempted to obtain the veteran's service medical records 
through requests to the National Personnel Records Center 
(NPRC) and other sources.  The attempts to procure the 
service medical records were unsuccessful.  

A petition to reopen the claim of entitlement to service 
connection for an eye disorder due to radiation exposure was 
received in January 2002.  

The evidence subsequently received includes VA outpatient 
treatment records dated from November 2001 and December 2002.  
Treatment entries show that the veteran has cataracts in both 
eyes for which he has had surgery.  Further attempts to 
obtain service medical records have been unsuccessful.  

In support of his petition to reopen the claim were 
statements from a VA optometrist dated in January 2003 and 
April 2004 which note that radiation exposure is a possible 
causative agent for cataracts.  

Received in July 2003 was a statement dated in July 2003 from 
the Defense Threat Reduction Agency (DTRA) which was provided 
to confirm the veteran's participation in atmospheric testing 
that was performed from 1945 to 1962.  The letter stated that 
when requested by VA in connection with a claim for benefits 
based on such exposure, the DTRA would provide participation 
verification and radiation dose information.  

When the service connection claim was first adjudicated in 
1996, the evidentiary deficiencies that led to the denial of 
service connection for an eye disorder due to radiation 
exposure included the lack of evidence of radiation exposure 
in service and the lack of evidence of current eye 
disability.  

The recent VA outpatient treatment records showing that the 
veteran has cataracts in both eyes amply demonstrate the 
current existence of chronic eye disability.  The report from 
the DTRA statement provides official documentation of 
participation in nuclear testing programs.  The DTRA document 
tends to strongly corroborate the occurrence of radiation 
exposure in service, despite the absence of other service 
department documents.  The statements from a VA optometrist 
suggest a reasonable possibility of a medical nexus between 
the current disability and service.  

These documents are new and are not cumulative or redundant 
of evidence previously considered.  The information they 
contain relates directly to the basis cited for the prior 
denial of service connection.  There is now a reasonable 
possibility that, with additional supplementation of the 
evidence, an adequate basis may exist for an allowance of the 
claim.  The Board finds that this evidence satisfies the 
regulatory definition of "new and material" evidence and that 
the claim for service connection is therefore reopened.  

The question of whether the new and material evidence viewed 
in conjunction with all of the evidence previously considered 
will ultimately provide a basis for the granting of service 
connection for an eye disorder related to radiation exposure 
remains to be determined when the merits of the claim are 
considered.  That issue is unrelated to the question of 
whether the claim has been reopened by new and material 
evidence.  

Since the claim is reopened, the VCAA and the duty to assist 
are now fully applicable.  The requirements of the VCAA in 
developing the claim are discussed below in the remand 
portion of this decision.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
eye disorder, claimed as a residual of radiation exposure, 
the appeal is granted to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in June 
2002, July 2002 and August 2002 which substantially comply 
with the notice requirements of Quartuccio, supra.  

Development of the Evidence  -- Eye disorder due to radiation 
exposure 

The veteran has applied for service connection for an eye 
disorder that he attributes to exposure to ionizing radiation 
in service as part of Operation Redwing in the Marshall 
Islands.  


Service connection for disability resulting from exposure to 
ionizing radiation during service can be established by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
certain types of cancer are presumed by law to be the result 
of documented exposure to ionizing radiation.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2003).  Second, 
"radiogenic diseases" may be service connected under 38 
C.F.R. § 3.311 (2003).  See Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2003) when it is 
established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

No eye disorder, including cataracts, is included among the 
statutorily enumerated diseases for which service connection 
is presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) but cataracts is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311 for which service connection may be 
established if both radiation exposure and a medical nexus 
are established by competent evidence.  

The VA regulation pertaining to "radiogenic" disease sets 
forth procedures by which both elements of the claim are to 
developed.  A dose estimate must first be obtained through 
procurement of all available official military records, 
followed by, where necessary, referral to an independent 
expert for reconciliation of conflicting estimates.  The 
claim must then be referred to the VA Undersecretary for 
Benefits for a determination as to whether it is at least as 
likely as not that the disease resulted from exposure to 
radiation.  See 38 C.F.R. § 3.311 (a) through (f).  

The DTRA document submitted by the veteran warrants 
continuation of the claim under the regulatory development 
procedures under 38 C.F.R. § 3.311, including procurement of 
a medical opinion as to a nexus between radiation exposure 
and skin cancer.  However, an effort to obtain exposure 
information from DTRA is required.  

If it is determined that a dose estimate has previously been 
prepared by that agency, a new estimate will be required in 
light of a May 2003 report by the National Research Council 
(NRC) of the American Academy of Sciences which found that 
the methodology used to calculate upper-bound doses for both 
external and internal inhaled exposures often underestimated 
exposures.  In some cases the methodology may have 
underestimated doses by at least five times.  The DTRA is 
revising its procedures to comply with the NRC report and is 
working with the VA to prepare revised dose estimates.  It is 
critical that any report received from the DTRA clearly 
indicate that dosage information contained therein was 
obtained in a manner that conforms to the NRC standards.  

After a dose assessment is obtained from the DTRA, the RO 
must refer the case to the VA Under Secretary for Benefits 
pursuant to the regulatory procedures for a determination as 
to whether the veteran's cataracts are related to the 
exposure in service.  

If it is determined that service connection cannot be granted 
for cataracts as a radiogenic disease under 38 C.F.R. 
§ 3.311, the veteran remains entitled to establish service 
connection by demonstrating by other competent evidence that 
the cataracts were incurred in or otherwise related to 
service.  He should therefore be accorded a further 
opportunity to submit evidence showing the presence of 
cataracts throughout the entire period since discharge from 
service and should be given VA assistance in obtaining such 
evidence pursuant to the VCAA.  


Development of the Evidence  -- Other Disabilities At Issue

In written statements and hearing testimony, the veteran has 
maintained that he sustained a right foot injury in a car 
accident in Fitzgerald, Georgia, in 1956, after which he was 
treated at the Phoebe Putney Hospital and at Moody Air Force 
Base.  The Phoebe Putney Hospital has reported that it has no 
records pertaining to the veteran.  He states that a police 
report regarding the incident was prepared.  

The veteran states that he sustained a fracture of the second 
right toe in another automobile accident in Hampton, 
Virginia, a few months later and was treated at Langley Air 
Force Base.  He states that he thereafter remained on light 
duty until his discharge.  

The veteran contends that he was treated for a swollen left 
testicle in service and that surgery was performed.  He 
states that he received postservice treatment for his 
testicle in 1957 from a Dr. Kingston of Hackensack, New 
Jersey, who is now deceased.  

He claims that he underwent spinal anesthesia in service and 
has had back problems since then for which he was first 
treated within a few weeks after discharge from service.  He 
argues that although he further injured his back in an 
automobile accident in 1989, medical records showed that he 
had a preexisting disability of the back and that he was 
penalized one year of insurance policy funds as a result.  

The veteran's service medical records are not available and 
the Board is satisfied that all reasonable efforts to locate 
them have been made.  The absence of service department 
records is not by itself necessarily fatal to a service 
connection claim since, under VA regulations, service 
connection may be granted where the evidence as a whole 
establishes that a disability first demonstrated after his 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

In addition, the CAVC has held that when crucial Government-
held evidence such as service medical records is destroyed or 
otherwise unavailable, the Government has a heightened duty 
to assist and to resolve reasonable doubt in the claimant's 
favor.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also 
Moore v. Derwinski, 1 Vet. App. 401 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Notwithstanding the absence of service medical records, there 
are other service department documents that may contain 
pertinent information, including personnel records, morning 
reports and sick call records.  These should be obtained if 
available.  

The veteran has reported that police reports were prepared 
following both the automobile accidents in service.  Attempts 
should be made to obtain such reports from the appropriate 
police authorities in Fitzgerald, Georgia, and Hampton, 
Virginia.  

Medical records in the possession of the Social Security 
Administration should be requested.  

At his hearing before the Board, the veteran indicated that 
he was preparing to submit a statement from a private 
physician to the effect that he had had back problems since 
service.  This was an apparent reference to a Dr. C, who had 
previously informed VA that he had no records for the 
veteran.  No such statement was received but the 
circumstances as to why are ambiguous in the absence of 
further clarification from the veteran - either Dr. C did not 
provide a statement or the veteran did not follow through in 
his efforts to obtain one.  In either case, since further 
development is necessary in any event, the veteran should be 
given another opportunity to submit such a statement.  

Lastly, the veteran reported at his hearing that he had been 
treated for his back on many occasions since service at the 
Hackensack Medical Center in Hackensack, New Jersey.  An 
attempt should be made to obtain all available records from 
that facility for the entire period since service.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

It is also possible that a VA examination as to some or all 
of the disabilities at issue may be necessary in light of 
additional information received pursuant to this remand.  The 
decision as to whether physician examination of the veteran 
is required is left to the discretion of the VBA AMC.  




Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The DTRA should be contacted and 
asked to prepare a radiation dose 
estimate for the veteran that conforms to 
the standards set forth in the NRC 
report.  The DTRA report should indicate 
clearly that the estimate was calculated 
in accordance with revised methodology 
pursuant to the NRC report.  



4.  Regardless of whether additional 
documentation is received from the DTRA, 
the case should be referred to the VA 
Under Secretary for Benefits pursuant to 
the applicable regulatory procedures for 
a determination as to whether it is at 
least as likely as not that the veteran's 
cataracts are related to radiation 
exposure in service.  

5.  The VBA AMC should obtain all of the 
veteran's service department personnel 
records as well as all available morning 
reports and sick call records from the 
405th Air Police Squadron from 1956 and 
1957.  

6.  The VBA AMC should contact the 
appropriate authorities at the Police 
Departments in Fitzgerald, Georgia, and 
Hampton, Virginia, and request copies of 
accident reports pertaining to any motor 
vehicle accidents in 1956 or 1957 in 
which the veteran was involved as a 
passenger.  

7.  The VBA AMC should obtain all 
available treatment records from the 
Brecksville VA Medical Center for the 
period since December 2002.  

8.  The VBA AMC should obtain all records 
pertaining to the veteran from the 
Hackensack, New Jersey, Medical Center.  

9.  The veteran should be given another 
opportunity to obtain a statement from 
Dr. C or any other physician concerning 
treatment for a back disability at any 
time since 1957.  

10.  The veteran should be given a 
further opportunity to identify all 
medical providers, both VA and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for any of the disabilities at 
issue throughout the entire period since 
military service.  Upon receipt of proper 
authorization, an attempt should be made 
to obtain all available documentation 
from the physicians or other medical care 
providers identified by the veteran.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

11.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

12.  After completion of the foregoing, 
the VBA AMC should ascertain whether a VA 
examination is necessary with respect to 
any or all of the disabilities at issue 
and should obtain any such examination or 
examinations required by appropriate 
available medical specialists including 
on a fee basis if necessary.  

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any VA 
examination(s) which may be deemed necessary with respect to 
the disabilities at issue without good cause shown may 
adversely affect the outcome of his claim and result in a 
denial(s); 38 C.F.R. § 3.655 (2003).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



